Citation Nr: 0923732	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to April 
1947, and from August 1948 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, in pertinent part, denied the 
appellant's claims for service connection for the cause of 
the Veteran's death; and entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2008).  

The appellant presented testimony at a video conference 
hearing before the undersigned Acting Veterans Law Judge in 
May 2009.  A transcript of the hearing is associated with the 
claims folder.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDING OF FACT

At the time of the Veteran's death, the Veteran was not in 
receipt of, or entitled to receive, compensation for service-
connected disability that was rated by the VA as totally 
disabling for a period of ten years immediately prior 
thereto.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.22(a)(2)(i) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, the VA is required to notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

The Board finds that an October 2008 notice letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  In this letter, the appellant was informed about 
the information and evidence not of record; the information 
and evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  The letter also provided specific information about 
the criteria for entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.  However, this 
notice was not issued to the appellant prior to the initial 
January 2005 rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the appellant's claims, as 
demonstrated by the January 2009 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The appellant has not demonstrated or even 
pled prejudicial error.  Under such circumstances, any error 
with respect to the timing of the notice is harmless.  See 
Shinseki v. Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).

Also, with respect to the appellant's claim of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See, e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

II.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

a.  Factual Evidence.  The certificate of death indicates 
that the Veteran died October 28, 2004.  The immediate cause 
of death was listed as hypertensive arteriosclerotic 
cardiovascular disease.  At the time of his death, the 
Veteran was service connected for hearing loss and arthritis 
of the left knee.  Records indicate that the Veteran was 
entitled to a 100 percent evaluation for hearing loss 
effective November 6, 2003. 

The record does not indicate that the Veteran was a prisoner 
of war during service.

The appellant filed her claim in November 2004.  The 
appellant has not made any specific contentions regarding 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  

b.  Law and Regulations.  Under 38 U.S.C.A. § 1318, VA death 
benefits may be paid to a deceased Veteran's surviving spouse 
in the same manner as if the Veteran's death is service-
connected, even though the Veteran died of nonservice-
connected causes, if the Veteran's death was not the result 
of his or her own willful misconduct and at the time of 
death, the Veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by the VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated 
totally disabling continuously since the Veteran's release 
from active duty and for a period of not less than five years 
immediately preceding death; or was rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the Veteran was a former 
prisoner of war who died after September 30, 1999.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the Veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by the VA in a 
decision on a claim filed during the Veteran's lifetime; or 
(2) Additional evidence submitted to the VA before or after 
the Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision, but 
were not previously considered by the VA, provides a basis 
for reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the Veteran had a service-connected disability that 
was continuously rated totally disabling by the VA for the 
period specified [ten years in this case], but was not 
receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b).  The Board notes that 
38 C.F.R. § 3.22 was amended during the pendency of this 
appeal.  The Board does not outline the version of 38 C.F.R. 
§ 3.22(b) in effect at the time of the filing of the claim, 
as the current version clarifies and provides additional 
meanings of "entitled to receive," and the analysis of this 
case would not be different under a prior version.  See 70 
Fed. Reg. 72220 (Dec. 2, 2005).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received many years after that date.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Veteran did not receive a total disability 
rating for a continuous period of at least 10 years 
immediately preceding death.  In addition, the Veteran was 
not rated totally disabled continuously since his release 
from active duty and for a period of not less than five years 
immediately preceding death; nor was the Veteran a former 
prisoner of war.

The Board has considered whether the Veteran was "entitled to 
receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 38 
C.F.R. § 3.22.  The appellant has not asserted that there is 
clear and unmistakable error (CUE) in a previous Board or RO 
decision; there has not been newly associated service medical 
records; and the Veteran was receiving his total compensation 
rating (but not for 10 years) prior to his death.  Therefore, 
the provisions of 38 C.F.R. § 3.22(b)(3) are not applicable.

As the Veteran did not receive, nor was entitled to receive, 
a total rating for at least 10 years immediately preceding 
death, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the Veteran's death.  
38 C.F.R. § 19.9.  The appellant essentially contends that a 
heart condition, noted during service, was related to the 
Veteran's cause of death, specifically hypertensive 
arteriosclerotic cardiovascular disease.  Alternatively, the 
appellant also contends that tuberculosis, noted during 
service, was causally related to the fatal hypertensive 
arteriosclerotic cardiovascular disease.  The relevant 
evidence is summarized briefly following.

The Veteran's service entrance examinations and treatment 
records are negative for any diagnosis or treatment for a 
cardiac disorder prior to January 1961.  

In a January 1961 service treatment record, the Veteran 
reportedly told medical personnel that he had a sudden onset 
of left precardial pain while sitting.  He described it as a 
"heart attack."  In a subsequent January 1961 service 
treatment record, the examiner diagnosed tachycardia, 
paroxysmal, cause undetermined.

In a February 1962 service treatment record, the examiner 
diagnosed a cardiac disorder, functional, not elsewhere 
classified, auricular.  

In a June 1967 service treatment record, the examiner 
diagnosed active tuberculosis.  

In a March 1968 service treatment record, the examiner noted 
finding no evidence of pulmonary disease.   

In an additional March 1968 service treatment record, the 
examiner noted the Veteran's electrocardiogram and double 
Master's test were both normal.  The examiner's impression 
was "no cardiac disease."  

In a May 1968 service discharge examination, the examiner 
noted the Veteran's heart as being abnormal.  In a comments 
section, he wrote that the Veteran had "questionable cardiac 
disease."  The examiner also noted that the Veteran's lungs 
and chest were abnormal and, in the comments section, 
indicated that the Veteran had "possible pulmonary 
tuberculosis."  

In an August 1968 VA treatment record, the examiner noted 
finding no evidence of a pulmonary disorder.  However, the 
examiner also recommended that the Veteran's condition be 
followed at William Beaumont Army Medical Center on a yearly 
basis.  

In a February 1969 VA treatment record, the examiner noted 
that a chest X-ray showed an irregularity of the Veteran's 
left diaphragm.  An electrocardiogram was within normal 
limits.  The examiner's assessment was "[h]eart disease not 
found."  

In a February 2002 VA treatment record, the Veteran was 
diagnosed, in pertinent part, with arteriosclerotic vascular 
disease.  

As noted previously, the certificate of death indicates that 
the Veteran died in October 2004.  The immediate cause of 
death was listed as hypertensive arteriosclerotic 
cardiovascular disease.  At the time of his death, the 
Veteran was not service connected for a cardiac disorder.

In an August 2006 statement, the appellant stated that her 
husband "died from a service connected disability brought on 
by the onset of tuberculosis."  

At the May 2009 Board hearing, the appellant's daughter 
testified that the Veteran was treated after service at 
William Beaumont Hospital and Walter Reed Hospital.  The 
testimony is not clear, but the witnesses implied that the 
Veteran was treated continually after service as he got 
older.  (Hearing Transcript, pages 7-8).  The appellant's 
daughter also noted that the VA referred to the Veteran to a 
Dr. Foot for cardiovascular treatment.  (Id., page 5).   
Reviewing the record of evidence, the Board does not find any 
records from Dr. Foot.  The Board also notes that the record 
of evidence does not contain many records dated from the 
Veteran's date of service through the year 2000.  In 
accordance with the VA's duty to assist in obtaining evidence 
necessary to substantiate her claim, the Board finds that all 
of the Veteran's pertinent medical records from a VA facility 
or from non-VA facility, to include records from the 
physician noted above and any records regarding treatment for 
a cardiovascular and/or pulmonary disorder, should be 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(c)(2).  

In order to facilitate its decision in this case, it is the 
judgment of the Board that the file should be reviewed by a 
VA physician, preferably a cardiologist, and an opinion 
should be obtained as to whether the Veteran's fatal 
hypertensive arteriosclerotic cardiovascular disease had its 
onset in service and as to whether any service-connected 
disability or nonservice connected disorder that occurred 
during service contributed materially or substantially to the 
Veteran's death.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for her husband.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, 
especially those of Dr. Foot.  Regardless 
of any response by the appellant, the 
AMC/RO should acquire all of the Veteran's 
treatment records from the VA medical 
facilities in William Beaumont Army 
Medical Center and Walter Reed Medical 
Center.  All such records procured as a 
result of this remand shall then be 
associated with the claims file.

3.  Then, arrange for review of the entire 
record by a VA physician, preferably a 
cardiologist.

Request that the physician review the 
claims file, including the Veteran's 
service treatment records, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the Veteran's fatal 
hypertensive arteriosclerotic 
cardiovascular disease  had its onset in 
service.

Also request that the physician provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the Veteran's tuberculosis, 
diagnosed during service, contributed 
materially or substantially to the 
Veteran's death or had a material 
influence in accelerating the Veteran's 
death.

The rationale for any opinion expressed 
should be provided in the physician's 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


